           Case 1:21-cv-01169-TCB                 Document 1-1            Filed 03/23/21        Page   1 of 2


    State Bar
E-3 of Georgia                                                        Office of the General Counsel


                                                                                               Paula J. Frederick
                                                                                                  General Counsel




                                                        February 11, 2021



   Mr. L. Lin   Wood, Jr.
   L. Lin Wood, PC
   663 Greenview Avenue, NE
   Atlanta, Georgia 30305

          and

  Mr. L. Lin Wood
  L. Lin Wood, P.C.
  P.O. Box 52584
  Atlanta, GA 30355-0584


  Dear Mr. Wood:

          As you  requested, I forwarded your email of January 29, 2021 with the embedded link to
  the members of the State Disciplinary Board. The Board did not reconsider its finding that you
  may be impaired or incapacitated to practice law. Pursuant to Bar Rule 4-104, the Board hereby
  requests that you consent to a confidential evaluation by a medical professional.

         The Board has preliminarily identified a medical doctor who has agreed to perform the
  evaluation at the Bar's expense. Please respond to this letter advising me whether you will
  undergo the evaluation so that we can finalize arrangements with the doctor and give you contact
  information. I understand that you are now living in South Carolina, so if you prefer to see a
  doctor closer to your residence I will make those arrangements.

          Bar Rule 4-104 provides that a lawyer's refusal to participate in an evaluation
  recommended under the rule may be grounds for further proceedings under Bar Rules. If you
  decline to cooperate I will convey that decision to the State Disciplinary Board so that they may
  decide how to proceed.




  104 Marietta St.   NW, Suite   100   •

                                           Atlanta,   GA 30303-2743   •
                                                                           404-527-8720    •

                                                                                                Fax 404-527-8744    •




                                                      www

                                  EXH I BIT         abanoro
                                                  Av3p
                                                     CO     LA1 NT               -

                                                                                     1
Case 1:21-cv-01169-TCB             Document 1-1            Filed 03/23/21       Page   2 of 2




Please let   me   have your response in   writing within   10   days.

                                           Sincerely,



                                           Paula J. Frederick
                                           General Counsel


PJF/dmg




                        EXHIBIT A TO COMPLAINT                          -

                                                                            2
